Citation Nr: 0403198	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  98-02 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

3.  Entitlement to vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code.  

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active service from October 1956 to March 
1969.  

The present matters arise before the Board of Veterans' 
Appeals (Board) on appeal of November 1996 and April 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, as well as 
an October 2002 determination of the VARO in San Diego, 
California.  In December 2002, jurisdiction over the 
veteran's claims file was permanently transferred from the 
VARO in Los Angeles to the VARO in San Diego.  

In November 1996 and April 1997 rating decisions, the RO 
denied a rating greater than 30 percent for PTSD, and denied 
service connection for a skin disorder, respectively.  

In an August 1996 statement, the veteran requested a 
temporary total evaluation (TTE) for VA hospitalization for 
PTSD from December 1995 to January 1996.  The RO issued a 
letter to the veteran in December 1996 informing him that it 
was denying his claim.  The veteran filed a notice of 
disagreement in March 1997.  An RO decision in April 1997 
formally denied the veteran's claim.  In a June 1997 response 
to the April 1997 rating decision, which included two other 
issues, the veteran noted, "Entitlement to temporary 
compensation for excess of 21 days hospitalization - No 
contest of This Issue."  The Board construes this statement 
in light of the lack of any subsequent argument, as a 
withdrawal of the notice of disagreement.  38 C.F.R. § 20.204 
(2002 & 2003).

The veteran testified at an RO hearing in February 1998.  He 
was scheduled for a July 2000 hearing before a traveling 
Veterans Law Judge (formerly member of the Board).  He 
withdrew that request in July 2000 prior to the hearing.  In 
a September 2000 decision, the Board denied the veteran's 
claims for an increased rating for PTSD and service 
connection for a skin disorder.  

The veteran appealed the September 2000 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In an April 2001 joint motion to 
the Court, the parties requested that the September 2000 
Board decision be vacated and remanded for readjudiation in 
light of the Veteran's Claims Assistance Act of 2000 (VCAA).  
In an April 2001 order, the Court granted the parties' 
motion, and the case was thereafter returned to the Board.  
In a March 2002 decision, the Board remanded to the RO the 
veteran's claims for an increased rating for PTSD and service 
connection for a skin disorder for additional development.  

In October 2002, the RO notified the veteran that it was 
denying his request for additional Vocational Rehabilitation 
and Employment services.  The veteran appealed that 
determination.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2003) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case each of these requirements has been 
satisfied given the veteran's submission of medical evidence 
related to PTSD, as well as vocational rehabilitation records 
which document the veteran's unemployment.  His inferred 
claim for a total rating based on individual unemployability 
is referred to the RO for initial adjudication.

As set forth in the remand portion below, the veteran filed a 
notice of disagreement with the RO's denial of service 
connection for hepatitis C.  However, as a statement of the 
case on these matters has not been issued, additional action 
by the RO is required.  

The issue of an increased rating for PTSD and entitlement to 
continued vocational and rehabilitation training will be 
discussed in the remand section of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his appeal.  


FINDING OF FACT

The veteran's current skin disorder, eczema, is the result of 
events during active service.  


CONCLUSION OF LAW

A skin disorder was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

VA is required to provide notice to claimants of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought with respect to the veteran's claim for 
service connection for a skin disorder further assistance is 
not required to assist the veteran in substantiating that 
claim.

Factual Background

A review of the veteran's service medical records show that 
in June 1966 he was seen and treated for a rash between his 
legs.  On his January 1968 report of medical history, the 
veteran reported that he had been treated for eczema skin 
disease in 1951, at the age of 12.  The January 1968 
examination noted a history of eczema at the age of 12 to 
present, currently asymptomatic.  The veteran's February 1969 
separation examination revealed normal skin.

A July 1980 VA dermatological progress note reflects a 
diagnosis of dermatitis of the wrists and hands.  In June 
1981, the diagnosis was chronic hand eczema.  

Private clinic notes dated from January 1982 to April 1989 
reflect treatment for a rash of the hands and feet.  A 
dermatological clinic note dated in September1986 reflects a 
finding of dyshydrotic eczema.  

Private clinical records dated from May 1989 to June 1990 
show that the veteran was diagnosed and treated for 
dyshydrotic eczema of the hands and feet.  He reported a 20-
year history of the disorder.

The veteran was accorded a VA skin disease in January 1997.  
At that time it was noted that he was exposed to Agent Orange 
during service in Vietnam.  He reported that he began to 
develop skin problems on his hands and feet in 1979.  He also 
reported that the skin on his hands burned, and that the rash 
began with itching and lead to blisters.  He complained of 
dry and flaky skin on the hands and feet.  The diagnosis was 
dyshydrotic eczema.

The veteran was accorded a personal hearing before a hearing 
officer at the RO in February 1998.  He testified that he had 
had eczema at the age of twelve, which had resolved with 
treatment.  He stated that during service he had observed a 
small rash, which developed into a skin disorder post 
service. He elaborated that the skin disorder began 
approximately four years post service, at which time he began 
to self medicate with hand and body creams. 

VA outpatient treatment records dated from July to September 
1998 show that the veteran was seen with complaints of 
recurrent rash on both his hands and feet.  Outpatient 
treatment records dated from April to August 1999 show that 
the veteran was diagnosed with rash, questionable etiology, 
questionable pompholyx and questionable dyshydrosis.  

A hospital discharge summary dated in April 2001 reflects the 
veteran's reported history of skin rashes when it was hot 
outside.  Clinical evaluation was essentially unremarkable, 
except for pigmentation changes and scarring on the palmar 
aspect of both hands.  It was noted that he had acute 
dermatitis or suspicious lesions.  

A VA dermatology note, dated in June 2002, reflects a 
diagnosis of chronic hand and foot eczema with effects of 
long-term steroid use.  The veteran reported a history of dry 
cracked and painful skin of the hands and feet ever since 
Vietnam when he was exposed to Agent Orange.  

On VA examination in April 2003, the veteran was diagnosed 
with an eczema variant.  The clinical evaluation revealed 
dermatitis involving approximately 35 percent of the body.  
He was also noted to have some mild to moderate disease on 
his legs, feet and hands.  Following a medical records review 
and clinical evaluation, the examiner opined that it was as 
least as likely as not that the veteran's skin problem was 
related to his exposure to Agent Orange.  The examiner added 
that based on the available information, he was unable to 
give a definitive etiology for the current skin condition as 
there were many triggering factors for eczema of which the 
veteran was likely exposed during military service.  These 
included physical stress, as well as environmental and 
climatic changes.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when manifested to a 
compensable degree within the initial post- service year. 38 
C.F.R. §§ 3.307, 3.309(a) (2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 2002).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  Additionally, the General Counsel has held that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel has determined 
that Section 3.304(b) is therefore invalid and should not be 
followed.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumptions, the United States 
Court of Appeals for Veterans Claims (Court) has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997), vacated on other grounds 12 
Fed. Appx. 916 (2000); see Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994) (holding that not withstanding 
presumptions applicable to radiation exposed veterans, 
service connection can be established with evidence of direct 
causation).

Analysis

The veteran served in Vietnam from November 1965 to December 
1967, and from March 1968 to July 1968.  Therefore, he is 
entitled to a presumption of exposure to herbicide agents.  
The medical record, however, shows that the veteran does not 
have a condition enumerated as a presumptive disability.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999). Accordingly, the veteran is not entitled to a 
presumption that his skin disorder, identified as eczema, is 
etiologically related to exposure to herbicide agents in 
Vietnam.  

Because the veteran's entrance medical examination does not 
reflect a finding of eczema or other skin disorder, the 
presumption of soundness is for application.  38 U.S.C.A. § 
1111.  

The presumption can only be rebutted by clear and 
unmistakable evidence that the disability pre-existed 
service, and that it was not aggravated in service.  The 
veteran reported during service that he had eczema at age 12.  
The veteran has reported a similar history since service.  
However, as a lay person he would not be competent to report 
this diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no competent evidence that the skin 
condition observed by the veteran at age 12 was the same 
condition noted in service.  Therefore, the presumption of 
soundness is not rebutted.  

There is competent medical evidence of a current disability, 
namely a diagnosis in April 2003 of "eczema variant."  
There is also the opinion of a VA examiner concluding that 
the veteran's current skin disorder is related to his period 
of service.  Thus, a competent medical opinion has linked the 
veteran's skin disorder on a direct basis to Agent Orange 
exposure.  The examiner's opinion was based on a complete 
review of the veteran's claims file.  There is no competent 
opinion contradicting that of the VA examiner. 

As such, the medical evidence is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
warranted for the veteran's skin disorder diagnosed as 
eczema.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disorder, 
eczema, is granted.  


REMAND

In a March 2003 VA Form 9 (Appeal to Board of Veterans' 
Appeals) submitted and perfecting for appeal the issue of 
entitlement to vocational rehabilitation training, the 
veteran requested a hearing before a Veterans Law Judge in 
Washington, D.C.  A letter from the veteran in September 2003 
noted that he was not able to travel due to his service-
connected PTSD.  He asked that "a hearing at the local level 
be arranged" or that his appeal continue.  The Board issued 
the veteran a hearing clarification letter in September 2003.  
In the letter, the veteran was advised that if he did not 
respond within 30 days from the date of the letter, he would 
be scheduled for a hearing before a Veterans Law Judge at the 
regional office.  No response has been received from the 
veteran or his representative.  

The Board has construed the veteran's September 2003 
statement as a motion to reschedule his hearing.  He has 
reported good cause for the rescheduling and his motion is 
granted.  38 C.F.R. 20.704(c) (2003).

In a March 2003 rating decision, the RO denied service 
connection for hepatitis C.  The veteran filed a notice of 
disagreement in July 2003.  The record does not reflect that 
the RO has provided a statement of the case on this issue.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the RO to 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Based upon the foregoing, the Board finds that while the 
veteran may have elected to withdraw his appeal pursuant to 
38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.204(b), he has in 
this instance not complied with 38 C.F.R. § 20.204(b).  As 
such, his NOD was not withdrawn.

In light of the above, this case is REMANDED in part for the 
following:

1.  The RO should provide the veteran 
with a statement of the case addressing 
the issue of entitlement to service 
connection for hepatitis C.  This issue 
should be returned to the Board for 
further consideration only if the veteran 
perfects timely appeals.

2.  The RO should schedule the veteran 
for a Board hearing at the RO.  

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



